Citation Nr: 1626141	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  09-40 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as due to herbicide exposure and service-connected disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1967 to September 1971.  He had service in Vietnam, and was awarded the Vietnam Service Medal with two bronze stars, the Combat Infantryman Badge, and the Parachutist Badge.

The claim of entitlement to service connection for tinnitus comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, on behalf of the RO in Montgomery, Alabama.  The claims of entitlement to service connection for a cardiac disability and hypertension come to the Board on appeal from an April 2009 rating decision by the Montgomery RO.  In October 2010, the RO in Muskogee, Oklahoma issued a rating decision denying service connection for ischemic heart disease.  This last issue is now part of the Veteran's claim of entitlement to service connection for a cardiac disability.

In February 2014, the Veteran testified at a Travel Board hearing before Veterans' Law Judge (VLJ) L.M Barnard regarding his claims.  In April 2016, the Veteran testified at a Video Conference hearing before VLJ K. J. Alibrando regarding his claims.  Transcripts of both hearings are associated with the claims file.

VA law requires that a VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  Additionally, when two hearings have been held by different VLJs concerning the same issue or issues, the law also requires that the Board assign a third VLJ to decide that issue or issues because a proceeding before the Board must be assigned either to an individual VLJ "or to a panel of not less than three members of the Board."  38 U.S.C. § 7102(a) (West 2014); 38 C.F.R. § 19.3 (2015); Arneson v. Shinseki, 24 Vet. App. 379 (2011).  During the April 2016 hearing, the Veteran waived his right to have a hearing before the third member of the panel, VLJ Michael A. Pappas.  See April 2016 Hearing Transcript, pg. 2.  

The Veteran's claims were remanded for additional development in September 2014.  With respect to the tinnitus and cardiac disability claims, that development was completed to the extent possible and the case was returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  However, additional development is required for the hypertension claim.

The record reflects that a Supplemental Statement of the Case (SSOC) was not issued after the RO performed the development requested on remand.  However, as the Board is granting the Veteran's service connection claims for tinnitus and a cardiac disability, the Veteran is not prejudiced by the Board proceeding with adjudication of those matters.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The issue of entitlement to service connection for erectile dysfunction has been raised by the record in an October 2008 VA diabetes mellitus examination and a December 2010 VA Form 21-4138, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2015) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's duties placed him on the ground in the Republic in Vietnam from January 1969 to September 1970; thus, he is presumed to have been exposed to toxic herbicides including Agent Orange.

2.  The Veteran has a diagnosis of atherosclerotic cardiovascular disease, a condition presumptively associated with exposure to herbicides.

3.  The Veteran has a diagnosis of chronic atrial fibrillation which is associated with his service-connected posttraumatic stress disorder (PTSD) with alcohol dependence in remission.

4.  The most probative evidence of record reflects a current diagnosis of tinnitus, and, given the Veteran's reports that he experienced tinnitus since active service, the evidence is at least in equipoise regarding whether his tinnitus began in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for atherosclerotic cardiovascular disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for atrial fibrillation have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  Affording the Veteran the benefit of the doubt, the criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.159 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The appeals of service connection for a cardiac disability and tinnitus have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of these issues, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

Legal Criteria

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014).  Service in Vietnam includes both duty and visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (2015).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  Such diseases include ischemic heart disease, which is defined as including atherosclerotic cardiovascular disease.  Id.

Service connection may also be granted for a disability which is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 1 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

Cardiac Disabilities

The record reflects that the Veteran has diagnoses of atherosclerotic cardiovascular disease and atrial fibrillation.  Thus, the first Hickson element is satisfied.

With respect to the second service connection element, the Veteran's duties placed him in the Republic of Vietnam from January 1969 to September 1970.  Thus, he is presumed to have been exposed to herbicides.  Based on the finding of in-service exposure to herbicides, atherosclerotic cardiovascular disease is presumed to have been incurred in service and service connection has been established.  

As to atrial fibrillation, the Veteran is service-connected for PTSD with alcohol dependence in remission, thereby satisfying the second Wallin element.  

Furthermore, the March 2016 VA examiner opined that the Veteran's atrial fibrillation was at least as likely as not caused by the Veteran's PTSD with alcohol dependence in remission.  The examiner explained that chronic alcohol use, particularly moderate-to-high chronic use, was known to increase the risk of developing atrial fibrillation.  Thus, the third Wallin element is met, and service connection is warranted for atrial fibrillation.

The Veteran also has diagnoses of cardiomyopathy and hypertensive heart disease.  See March 2016 VA examination report.  The rating criteria for atherosclerotic cardiovascular disease mirror those of cardiomyopathy and hypertensive heart disease.  See 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7007, and 7020.  Thus, granting a separate rating for cardiomyopathy or hypertensive heart disease in addition to atherosclerotic cardiovascular disease would constitute pyramiding, which is contrary to VA regulations.  See 38 C.F.R. § 4.14 (2015).  

Tinnitus

The Veteran has competently reported ongoing tinnitus.  The Board notes that a layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Thus, the first Hickson element is satisfied.

The Veteran's service personnel records indicate he held a military occupational specialty for light weapons infantry; thus, exposure to traumatic noise is presumed, and the second Hickson element is met.

Concerning the third Hickson element, evidence of a nexus between the Veteran's currently diagnosed tinnitus and his in-service noise exposure, the Board notes that there are conflicting opinions of record.  

An April 2008 report from audiologist P. N. stated that the Veteran's tinnitus "could certainly have" been incurred in service.  Dr. P. N. did not provide a rationale for her opinion.  The Veteran was afforded a VA audiological examination in September 2008, during which he reported the gradual onset of tinnitus began approximately 10 years prior.  Based on that report, the VA examiner opined that the Veteran's tinnitus was not likely due to military noise exposure.

During the February 2014 and April 2016 hearings, the Veteran testified that he had ringing in his ears during service in Vietnam, and that he answered 10 years when asked about the duration of his tinnitus because he did not think it mattered.  See February 2014 Hearing Transcript, pp. 4, 11; April 2016 Hearing Transcript, pp. 5-6.  The Veteran added that upon reflection he recognized that his tinnitus occurred intermittently since service.  Id.

After a careful review of the record, and affording the Veteran the benefit of the doubt, the Board finds that based upon the medical and satisfactory lay evidence set forth above and the lack of probative evidence to the contrary, there is adequate evidence that the Veteran's tinnitus began in service.  The Veteran currently has tinnitus and was exposed to acoustic trauma during service.  The Veteran's report of having experienced tinnitus symptoms during active service is competent and credible evidence of ongoing tinnitus.  Thus, notwithstanding the Veteran's conflicting statement and the negative opinion on which it is based, and resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 C.F.R. § 3.102 (2015).  See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for atherosclerotic cardiovascular disease, as the result of herbicide exposure, is granted.

Entitlement to service connection for atrial fibrillation is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

In its September 2014 remand, the Board observed that the claim for service connection hypertension was inextricably intertwined with the claim for service connection for a cardiac disability, and instructed the examiner to render an opinion as to whether the Veteran's hypertension was related to his cardiac disability, but only if the examiner rendered a positive opinion on the relationship between the Veteran's cardiac disability and service or a service-connected disability.  Although the examiner provided a positive opinion on atrial fibrillation, the examiner did not offer an opinion on hypertension.  Thus, an addendum opinion on the nature of the Veteran's hypertension is required.

With respect to the hypertension opinion, the Institute of Medicine's 2006 report, as well as subsequent reports in 2010 and 2012 confirm that there is "limited or suggestive evidence of an association between exposure to [Agent Orange] and hypertension..."  See VETERANS AND AGENT ORANGE: UPDATE 2006, INSTITUTE OF MEDICINE 557-60 (2007); VETERANS AND AGENT ORANGE: UPDATE 2010, INSTITUTE OF MEDICINE 694(2011), VETERANS AND AGENT ORANGE: UPDATE 2012, INSTITUTE OF MEDICINE 862-63 (2014).  The examiner should address these findings, and provide an opinion as to whether, based on the Veteran's presumed exposure to Agent Orange during service, it is at least as likely as not that his exposure caused or resulted in his currently diagnosed hypertension.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file to a physician skilled in the diagnosis and treatment of hypertension for an addendum opinion.  If the clinician finds a new examination is required, one should be provided.  The clinician should review the Veteran's claims file, including a copy of this remand.

Following review of the claims file, the clinician should provide an opinion on the following:

a)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is related to active service, to include his presumed exposure to herbicides in the Republic of Vietnam.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  Likewise, the mere fact that a presumption has not been established for hypertension is not dispositive of the issue of nexus.  Consideration must still be given to the exposure, and to the NAS study indicating that there is "limited or suggestive evidence of an association between hypertension and [Agent Orange]."

b)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is caused by service-connected disability (including atherosclerotic cardiovascular disease with atrial fibrillation, diabetes mellitus and associated complications, and PTSD). 

c)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is aggravated by his service-connected disability (including atherosclerotic cardiovascular disease with atrial fibrillation, diabetes mellitus and associated complications, and PTSD).  Note that aggravation means that the non-service-connected disability underwent a chronic worsening beyond its natural progression due to the service-connected disability.

If aggravation is found, the clinician should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the service-connected disability.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



__________________________                      __________________________
              K. J. ALIBRANDO			 L. M. BARNARD
             Veterans Law Judge,                                    Acting Veterans Law Judge,
       Board of Veterans' Appeals                              Board of Veterans' Appeals

__________________________
MICHAEL A. PAPPAS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


